Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 17/080321     Attorney's Docket #:088453-8164.US01 
Filing Date: 10/26/2020; claimed foreign priority to 1/29/2018
					
Applicant: Pyong-Su Kwag
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s Pre-Amendment filed 10/26/2020 has been acknowledged.
Claims 1-13 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	This application is a Divisional Application of application serial # 16/219771, filed 12/13/2018, now U.S. Patent # 10,840,279 B2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladd et al. (U.S. Patent Application Publication # 2008/0291310 A1).
In regards to claim 14,  Ladd et al. (figure 10) show an image sensor comprising: a pixel array (pixel array 1310) including a plurality of pixel blocks (the pixel circuits 1350,1352, 1354 and 1356 correspond to the plurality of pixel blocks)  operable to convert light into electrical signals, each of the plurality of pixel blocks (the pixel circuits 1350,1352, 1354 and 1356 correspond to the plurality of pixel blocks) comprising: a first light receiving circuit (the photodiodes 1261, 1262 and 1263 correspond to the plurality of unit pixels and form the light receiving circuit)  including a plurality of unit pixels which share a first floating diffusion (see paragraph [0052]); each pixel circuit has a shared floating diffusion node A); a second light receiving circuit (another set of the photodiodes 1261, 1262 and 1263 correspond to the plurality of unit pixels and form the light receiving circuit) arranged adjacent to the first light receiving circuit in a second direction, and including a plurality of unit pixels which share a second floating diffusion  (see paragraph [0052]); each pixel circuit has a shared floating diffusion node A) (see paragraphs [0052]-[0058]); and a first driving circuit (reset transistor 1384, source follower transistor 186 and row select transistor 188 correspond to the claimed driving circuit) and a second driving circuit (as shown in figure 10, the row select transistors 188 are connected to the floating diffusion nodes A via the source follower transistors 186.  See paragraph [0058): “the integrated charge signal on floating diffusion node A is transferred onto the column line 170 via source follower transistor 186 and row selected transistor 188..”), is transferred onto the column line 170) positioned between the first light receiving circuit (the photodiodes 1261, 1262 and 1263 correspond to the plurality of unit pixels and form the light receiving circuit) and  (another set of the photodiodes 1261, 1262 and 1263 correspond to the plurality of unit pixels and form the light receiving circuit), and aligned in a first direction crossing the second direction, wherein a portion of the second driving circuit has a shape that extends from the first light receiving circuit (the photodiodes 1261, 1262 and 1263 correspond to the plurality of unit pixels and form the light receiving circuit) and the second light receiving circuit (another set of the photodiodes 1261, 1262 and 1263 correspond to the plurality of unit pixels and form the light receiving circuit) in the first direction .
Allowable Subject Matter
	Claims 20-28 and 30-32 are allowable over the prior art of record.
Claims 15-19 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
	As to independent claim 20, the prior art of record fails to show the combination recited in any of the claims.  Ladd et al. (figure 10) show an image sensor comprising: a pixel array (pixel array 1310) including a plurality of pixel blocks (the pixel circuits 1350,1352, 1354 and 1356 correspond to the plurality of pixel blocks)  operable to convert light into electrical signals, each of the plurality of pixel blocks (the pixel circuits 1350,1352, 1354 and 1356 correspond to the plurality of pixel blocks) comprising: a first light receiving circuit (the photodiodes 1261, 1262 and 1263 correspond to the plurality of unit pixels and form the light receiving circuit)  including a plurality of unit pixels which share a first floating diffusion (see paragraph [0052]); each pixel circuit has a shared floating diffusion node A); a second light receiving circuit (another set of the photodiodes 1261, 1262 and 1263 correspond to the plurality of unit pixels and form the light receiving circuit) arranged adjacent to the first light receiving circuit in a second direction, and including a plurality of unit pixels which share a second floating diffusion  (see paragraph [0052]); each pixel circuit has a shared floating diffusion node A) (see paragraphs [0052]-[0058]); and a first driving circuit (reset transistor 1384, source follower transistor 186 and row select transistor 188 correspond to the claimed driving circuit) and a second driving circuit (as shown in figure 10, the row select transistors 188 are connected to the floating diffusion nodes A via the source follower transistors 186.  See paragraph [0058): “the integrated charge signal on floating diffusion node A is transferred onto the column line 170 via source follower transistor 186 and row selected transistor 188..”), is transferred onto the column line 170) positioned between the first light receiving circuit (the photodiodes 1261, 1262 and 1263 correspond to the plurality of unit pixels and form the light receiving circuit) and the second light receiving circuit (another set of the photodiodes 1261, 1262 and 1263 correspond to the plurality of unit pixels and form the light receiving circuit), and aligned in a first direction crossing the second direction, wherein a portion of the second driving circuit has a shape that extends from the first light receiving circuit (the photodiodes 1261, 1262 and 1263 correspond to the plurality of unit pixels and form the light receiving circuit) and the second light receiving circuit (another set of the photodiodes 1261, 1262 and 1263 correspond to the plurality of unit pixels and form the light receiving circuit) in the first direction.  In particular, the prior art of record fails to show or collectively teach the plurality of pixel blocks comprise a first pixel block to a third pixel block, which are positioned adjacent to one another, the first pixel block is adjacent to the second pixel block and the third pixel block in the first direction, the second pixel block and the third pixel block are aligned in the second direction, the first light receiving circuit and the second light receiving circuit of the first pixel block are aligned with the second light receiving circuit of the second pixel block and the first light receiving circuit of the third pixel block, respectively, in the first direction, and a portion of the second driving circuit of the first pixel block extends in the first direction and is positioned between the second light receiving circuit of the second pixel block and the first light receiving circuit of the third pixel block.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








3/25/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826